DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 September 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 22-24:
These claims are dependent on claim 21, but that claim has been cancelled.
For the purposes of the rejections that follow, it has been assumed that applicant means these claims to be now dependent on claim 20 since the subject matter of claim 21 was moved into claim 20. But these claims are indefinite as written since they are dependent on a nonexistent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 20, and 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forlines (US 2014/0340351) in view of Holmgren (US 2017/0045957).
Regarding claim 1:
Forlines discloses:
A method for calibrating a touch panel comprising: 
transmitting a first plurality of signals on a plurality of transmitting conductors adapted to transmit signals, wherein the first plurality of signals are transmitted during a first frame (paragraphs 73-74), wherein the first plurality of signals comprises a plurality of different frequencies transmitted during the first frame (as per paragraph 30) and the first frame is a no-touch circumstance (paragraph 74: the first pass is “with nothing touching the surface);
receiving a first receive frame on a plurality of receiving conductors adapted to receive signals (paragraphs 73-74); 
measuring the first receive frame to determine the spectral components therein (paragraphs 73-74, where Forline does not use the term “spectral components” but since Forline measures the signal strength at different frequencies Forline does do this).
Forlines does not disclose:
“transmitting a second plurality of signals on the plurality of transmitting conductors, wherein 
each of the second plurality of signals comprises a plurality of different frequencies during the second frame and wherein the second frame is a no-touch circumstance
“receiving a second receive frame on the plurality of receiving conductors;
“measuring the second receive frame to determine the spectral components therein; 
“generating a baseline heat map based only on the measured spectral components of transmitted signal, wherein at least the measured spectral components in the first frame and the measured spectral components in the second frame form the baseline heat map, wherein the baseline heat map provides a calibration reference for the touch panel.”
But Forline does generate a baseline heat map based only on the measured spectral components of transmitted signals, wherein at least the measured spectral components in the first frame and the measured spectral components in the second frame form the baseline heat map first frame (paragraph 73, 75)1 wherein the baseline heat map provides reference for calibration of the touch panel (paragraph 74).
So the only difference between Forline and the claim language is Forline doesn’t base the heat map on a first and second receive frame.
Holmgren discloses:
averaging a measured result over multiple frames (paragraph 61).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Forlines the element taught by Holmgren, in which case Forlines would transmit a second plurality of signals in a second frame and base the heat map on the combination of signals received, as per the claim language.
The rationale is as follows:
Forlines and Holmgren are directed to the same field of art.
Holmgren has a little bit of a different detector but the point that averaging the calibration over multiple frames to reduce the noise is still applicable. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 2:
Forlines in view of Holmgren discloses:
wherein the second plurality of signals have the same frequencies as the first plurality of signals (this is just repeating the same measurement).
Regarding claims 3, 5-9, and 20:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 22:
Forlines in view of Holmgren discloses:
transmitting during each of a plurality of different frames a plurality of signals on a plurality of transmitting conductors adapted to transmit a plurality of signals (Forlines paragraphs 73-74),
receving a plurality of different receive frames on a plurality of receiving conductors (Forlines paragraphs 73-74);
measuring at least some of the plurality of different receive frames to determine the spectral components therein (Forlines paragraphs 73-74, 30); and
generating a touch heat map based on the measured spectral components of the measured at least some of the plurality of different receive frames (Forlines paragraphs 73-74); and
comparing the touch heat map and the baseline heat map to detect at least one touch event (e.g., Forlines paragraph 74).
Regarding claim 23:
Forlines in view of Holmgren discloses:
wherein each of the plurality of different frames is a touch circumstance (Forlines paragraph 74).
Regarding claim 24:
Forlines in view of Holmgren discloses:
wherein each of the plurality of receive frames and the plurality of different receive frames comprise a plurality of received signals; and wherein the steps of measuring further comprise determining the spectral response of at least one received signal of the plurality of received signals (e.g., Forlines paragraph 34).
Regarding claim 25:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 26:
Forlines in view of Holmgren discloses:
wherein the baseline heat map is used to enhance sensitivity of touch events detected (Follines paragraph 73).
Regarding claim 27:
Forlines in view of Holmgren discloses:
wherein the baseline heat map is used to enhance responsiveness of touch events detected (paragraph 73: “quality” can be responsiveness).
Regarding claim 28:
Forlines in view of Holmgren discloses:
wherein the baseline heat map is used to enhance dynamic range of touch events detected (Forlines paragraph 150).
Regarding claim 29:
Forlines in view of Holmgren discloses:
wherein the baseline heat map is used to mitigate noise when touch events are detected (Forlines paragraph 150).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forlines in view of Holmgren, and further in view of Paskalev.
Regarding claim 4:
Forlines in view of Holmgren discloses a method as discussed above.
Forlines, etc., does not disclose:
“wherein the first plurality of signals transmitted during the first frame are a white noise subset.” 
Paskalev discloses:
transmitting a white noise subset (paragraph 8).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Forlines, etc., the element taught by Paskalev.
The rationale is as follows:
Forlines, etc., and Paskalev are directed to the same field of art.
Paskalev indicates noise can be generated during a test in order to test the apparatus. This is a known technique that one of ordinary skill in the art could have included to improve the calibration of Forlines.

Response to Arguments
Applicant's arguments filed 17 September 2021 have been fully considered but they are not persuasive. 
Applicant’s argues (starting on page 7) that their application does not use a calibrated touch object and that Forlines does. The claim recites that the first and second frame are a “no-touch circumstance” and applicant argues that Forlines therefore doesn’t disclose the claim language.
Forlines’ first frame is certainly a “no-touch circumstance.” Forlines discloses it is measured “with nothing touching the surface” (paragraph 74). This first test of Forlines is used as the first frame of the claim language.
Forlines does not disclose the second frame of the claim language. Yes, Forlines does disclose the possibility of a second calibration test that uses a calibrated touch object. But this is not relied on the second frame of the claim. And Forlines discloses (paragraph 76) that this calibration might not be done at all.
Instead Holmgren has been relied upon to teach the second frame. What Holmgren teaches is averaging a measured result over multiple frames. In combination with Forlines this results in the “second frame” of the claim. If Forlines first frame is measured multiple times and then averaged, there will be a first and second no-touch frame.
Applicant concludes (page 9) that “claims 1 and 20 require that baseline heat maps are created with no-touch circumstances.” But they don’t actually require that. Claim 1, for instance, requires that the first frame be a no-touch frame and the second frame be a no-touch frame. But it doesn’t exclude there being other tests that involve a touch. The claim doesn’t say that the entire process must be no touch, just those two frames. So even if Forlines’ calibration were necessary, Forlines in view of Holmgren would still meet the language. But Forlines discloses that the calibration is not necessary at all, which would make the entire process “no-touch.”
In any case applicant has claims – e.g., claim 23 – where there are frames that are a “touch circumstance.” So clearly the claim language does not prohibit having additional touch frames.
Claim 21 contains similar language to claim 1. It recites “wherein each of the plurality of receive frames is a no-touch circumstance.” Since the plurality of receive frames are the no-touch frame present in Forlines and the subsequent frames that follow from Holmgren, this is similarly met, with or without the additional calibration test of Forlines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694                                                                                                                                                                                         



    
        
            
    

    
        1 In terms of “only” on the measured spectral components, this is true two different ways. First, paragraph 75 indicates that there is an embodiment where no row/column calibration is necessary at all. In that case the calibrated touch object is never used and this is only the transmitted signals. But in any case, even with the calibrated touch object the signals still come from the transmitted signals. That is what provides the power that is measured. More on this below.